Citation Nr: 0715976	
Decision Date: 05/30/07    Archive Date: 06/11/07	

DOCKET NO.  05-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) disability 
evaluation for residual scarring from a left elbow shrapnel 
fragment wound. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of the severity of service-
connected disabilities.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

This highly decorated veteran had combat service in Vietnam 
in the mid 1960's.  His awards and medals include the Purple 
Heart Medal and a Gold Star in lieu of a third Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Winston-Salem, North Carolina, that denied 
entitlement to the benefits sought.  

The veteran previously appointed a private attorney to 
represent him before the Department of Veterans Affairs.  The 
attorney has retired from the practice of law.  By letter of 
April 2007, the Board advised the veteran of this fact and 
that he could appoint another attorney or agent, or an 
accredited Veterans' Service Organization, or represent 
himself.  He was advised that if he did not designate another 
representative, that it would be presumed he wished to 
represent himself.  The veteran failed to reply to the 
letter.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals the most recent 
medical records pertaining to treatment and evaluation of the 
veteran are dated in early 2005.  At the time of a VA 
psychiatric examination in July 2004, the veteran was given 
Axis I diagnosis of PTSD and alcohol abuse.  He was given a 
current Global Assessment of Functioning (GAF) score of 60.  
The examiner indicated the score was meant to signify 
moderate difficulties in social and occupational functioning 
relative to the PTSD and the alcohol abuse.  In the notice of 
disagreement dated in September 2004, the representative 
asked that the veteran be accorded another examination.  The 
Board notes that VA outpatient records subsequent to the 
report of the July 2004 examination indicate some adjustments 
were being made in the veteran's psychotropic medication.  At 
the time of a February 2005 visit, reference was made to 
anger, frustration, and sadness, particularly with regard to 
news about the war in Iraq.  It was noted that the veteran's 
medication had improved his sleep and reduced some of his 
anxiety.

With regard to the residual scarring of the right elbow, a VA 
medical record reveals that in May 2004 examinations were 
requested for the veteran for PTSD and for scarring.  
However, the examination with regard to the scars was 
"canceled (the veteran withdrew claim)."  However, in the 
notice of disagreement received in December 2004 and the 
substantive appeal dated in July 2005, it was indicated the 
veteran was still appealing the denial of his claim for a 
compensable disability rating for residual scarring of the 
right elbow.  A review of the record reveals the veteran has 
not been examined with regard to the right elbow for a number 
of years.

With regard to the veteran's employment status, in his claim 
for unemployability received in March 2004, he indicated he 
had been employed as a truck driver from 1987 to 1997.  He 
indicated he did not leave the job because of disability, but 
he stated that he expected to receive disability retirement 
benefits.  He indicated he had not tried to obtain any 
employment since he became too disabled to work.  Of record 
is a May 2004 communication from the Payroll Administrator of 
the TP Freight Lines, Inc., PO Box 580, 2703 Third Street, 
Tillamook, Oregon 97141 indicating that with regard to "order 
of dismissal," the veteran "has no other claims for any 
physical or mental injuries, diseases, conditions, symptoms, 
disabilities, or treatment related to employment exposure at 
TP Freight Lines, Inc., whether filed or not."  

Of record is an August 2004 VA outpatient notation to the 
effect that the veteran's last occupation was as a truck 
driver.  In the past three years his usual employment pattern 
was "retired/disability."  A notation was made that the 
veteran had had to retire from his job driving trucks because 
of "chronic back pain."  There was no indication that the 
PTSD symptomatology had impacted on the veteran no longer 
working.

In view of the foregoing, the Board believes that additional 
development, including clarification, is in order and the 
case is REMANDED for the following actions:

1.  The VAMC or RO should obtain copies 
of all records of the veteran's treatment 
for medical purposes, to include 
psychiatric purposes, by VA from early 
2005 the present.

2.  The veteran should be asked to 
complete an updated VA Form 21-8940 
(Veteran's Application for Increased 
Compensation Based on Unemployability).  
He should be asked to provide information 
regarding the circumstances surrounding 
the termination of his employment at any 
workplace that is listed.  Individuals at 
the companies listed should be contacted 
and asked to provide statements regarding 
the circumstances surrounding the 
termination of the veteran's employment.  
Of particular interest is a statement 
from TP Freight Lines Inc., PO Box 580, 
2703 Third Street, Tillamook, Oregon 
97141 with regard to the veteran's 
employment as a truck driver for that 
company.  

3.  The veteran should be accorded a 
general medical examination for the 
purpose of determining the nature and 
extent of impairment attributable to his 
service-connected and nonservice-
connected disabilities.  Of particular 
interest is the impact of a reported back 
disability on the veteran's ability to 
perform gainful employment.  The examiner 
should comment as to the impact of any 
disabilities identified on the veteran's 
ability to obtain and maintain some form 
of gainful employment.  

4.  The veteran should be afforded a 
psychiatric examination for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected PTSD.  All indicated 
tests, to include psychological testing, 
should be conducted.  A GAF score should 
be provided for the impairment 
attributable to the PTSD and the examiner 
should opine as to the impact of the PTSD 
on the veteran's ability to obtain or 
maintain some form of gainful employment.  
The claims folder should be made 
available to the examiner for review and 
this should be noted in the report of the 
examination.  

5.  The veteran should also be afforded 
an examination by a physician 
knowledgeable in skin disorders for the 
purpose of determining the current nature 
and extent of impairment attributable to 
the veteran's left elbow disability.  The 
examiner should expressly give the extent 
of impairment in square inches or square 
centimeters, should indicate whether the 
scarring is unstable (i.e.), frequent 
loss of covering or skin over the scar), 
deep, superficial (i.e., not associated 
with underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits of function 
of, or causes limited motion of the 
affected part.  The impact of the 
scarring on the veteran's ability to 
obtain or maintain some form of gainful 
employment should be commented upon.  

6.  Following completion of that, VA 
should readjudicate the claims.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity for response before the case 
is returned to the Board for further 
review.   

Then, the case should be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to comply with due 
process of law and to further develop the claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
not reporting for an examination may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2006). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

